Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 26, 2021

The Court of Appeals hereby passes the following order:

A21A1717. SHERMAN M. BROWN, JR. v. MONICA GEE-BROWN.

       In this domestic relations case, the trial court adjudicated defendant Sherman
Brown, Jr., in contempt in an order entered on June 17, 2021. Brown then filed both
a notice of appeal and an application for discretionary review. We denied Brown’s
discretionary application on the merits, see Brown v. Gee-Brown, No. A21D0383
(July 9, 2021), and the direct appeal has been docketed as the instant case,
No. A21A1717.
       Because we rejected Brown’s challenges to the trial court order sought to be
appealed here in Case No. A21D0383, the current appeal is barred by the law of the
case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007) (a ruling on an application for discretionary appeal
acts as res judicata in later proceedings); see also Jackson v. State, 273 Ga. 320, 320
(540 SE2d 612) (2001) (a party “is not entitled to another bite at the apple by way of
a second appeal”). Consequently, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/26/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.